The information in this case in substance charged that in Alfalfa county, on the 26th day of September, 1936, George (Bobby) Duncan did unlawfully, willfully and feloniously, while under the influence of intoxicating liquor, drive an automobile on the public highway from a point unknown in Alfalfa county, on U.S. Highway No. 64, to a point about one mile and a half south of the city of Cherokee. Upon his trial the jury returned their verdict finding him guilty as charged in the information, and assessed his punishment at confinement in the state penitentiary for six months.
Motion for a new trial was duly filed and overruled.
From the judgment rendered in pursuance of the verdict he appeals.
No brief has been filed and no appearance made in behalf of the plaintiff in error in this court.
The undisputed evidence for the state shows that in the evening on the date alleged, the defendant drove his car down the main street of the city of Cherokee and on south on Highway 64, in such a manner that the night marshal attempted to stop him, but he drove on and was followed by the sheriff and a deputy sheriff. They arrested the defendant in his car parked by the side of the road. They testified that the defendant was drunk when they arrested him. The sheriff placed him in jail and called Dr. Dunnington, who testified that he examined him and found him in a drunken and intoxicated condition.
When the state rested the defendant interposed a demurrer to the evidence, which was overruled. *Page 285 
There was no testimony offered on the part of the defense.
In cases of this kind, where no briefs are filed or oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of evidence. In this case we have carefully examined the record and find it free from substantial error.
As to the sufficiency of the evidence to sustain the verdict, we think there can be no reasonable doubt. The instructions given by the court to which no objection was made or exception taken, correctly and fully presented the law of the case.
It appearing that the defendant had a fair and impartial trial, and was properly convicted, the judgment of the district court of Alfalfa county herein is affirmed.
DAVENPORT, P. J., and BAREFOOT, J., concur.